Citation Nr: 0122644	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-03 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to June 1954 
and from July 1955 to June 1964.  This matter comes before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
a November 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in New Orleans, Louisiana (RO) 
which denied the benefit sought on appeal.  The appellant is 
the veteran's widow.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's death certificate shows that he died in May 
1998 as a consequence of lung cancer due to acute renal 
failure, due to prostate cancer.

3. At the time of the veteran's death, service connection was 
not in effect for any disability.
 
4.  The veteran's lung cancer was not causally or 
etiologically related to the veteran's service.

5. The veteran's prostate cancer was not causally or 
etiologically related to the veteran's service.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by a disability of service 
origin, nor may the veteran's death be presumed to be related 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1310, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2000).

2.  The appellant is not eligible for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  38 U.S.C.A. § 3501, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.807, 21.3020, 21. 3021 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
veteran's death was related to his active service and that 
the appellant is entitled to Chapter 35 benefits.  
Specifically, the appellant maintains that service connection 
should be granted for the cause of the veteran's death 
because the veteran had benign prostatic hypertrophy during 
service, and that the veteran's prostate cancer resulted from 
this condition, leading to his death from lung cancer.  The 
appellant also contends that, if the veteran's death is 
service-connected, she is entitled to Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim.  In this regard, the Board notes that VA 
fulfilled its duty to assist the appellant by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal.  The Statement 
of the Case provided to the appellant informed her of the 
pertinent laws and regulations and the evidence necessary to 
substantiate her claim.  The Board also observes that the 
Board, in October 2000, remanded the appellant's claim for 
additional development.  In response, the RO obtained 
relevant VA medical records and requested additional 
information regarding the veteran's medical treatment from 
the appellant.  However, the appellant failed to submit any 
additional information.  As such, the Board finds that the 
duty to assist was satisfied and the case is ready for 
appellate review.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("The duty to assist is not always a one-way 
street.  If a veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.").  See also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) ("[I]f BVA determines that [an] omission . . . 
did not prejudice the claimant or violate VA's statutory duty 
to assist, BVA [can] properly render a decision on the 
appeal....").

I.  Service connection for the cause of the veteran's death

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 1999); 38 C.F.R. § 3.303 (2000).  
The death of a veteran will be considered as having been due 
to a service connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a). For a service connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).  Medical 
evidence is required to establish a causal connection between 
service or a disability of service origin and the veteran's 
death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Service connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects other disease or injury 
that primarily caused death.  See 38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death, which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service connected 
condition was of such severity as to have a material 
influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4). 

The veteran had active military service from January 1943 to 
June 1954 and from July 1955 to June 1964.  He died in May 
1998.  According to the veteran's death certificate, he died 
at the Overton Brooks VA Medical Center and the cause of 
death was lung cancer due to acute renal failure due to 
prostate cancer.  During the veteran's lifetime, service 
connection had not been established for any disabilities.  

Service medical records contain no evidence of lung cancer or 
prostate cancer. Service medical records dated July 1943 show 
a diagnosis of chronic, nonvenereal prostatitis.  Records 
dated February 1943 show a diagnosis of bronchitis and 
records dated May 1944 and April 1950 shows diagnoses of 
pneumonia.  However, a report of a physical examination for 
retirement purposes, performed in February 1964, shows an 
enlarged prostate lobe and a diagnosis of benign prostatic 
hypertrophy.  The examination report also shows a normal 
chest x-ray.

Additional relevant records include the veteran's VA 
treatment records dated at various intervals between November 
1997 and the veteran's death in May 1998.  According to a 
record dated November 1997, the veteran was not eating or 
sleeping, and was experiencing poor bladder control.  Another 
November 1997 record states that the veteran had a history of 
prostate cancer and chronic obstructive pulmonary disease, 
and assessed the veteran as having anorexia, urinary 
incontinence, and sleep changes.  Treatment records from 
December 1997 to January 1998 show diagnoses of a lung mass, 
chronic obstructive pulmonary disease, and prostate 
carcinoma, as well as porcelain gallbladder, abdominal aortic 
aneurysm, dementia, and hypertension.  According to a summary 
of treatment from April 1998 to the veteran's death in May 
1998, the veteran's prostate cancer onset was in 1991 and the 
lung mass was diagnosed by a January 1998 CT scan.  The cause 
of death was listed as end stage metastatic cancer.

The Board has thoroughly reviewed the evidence of record, but 
finds no medical evidence or opinion that supports the 
appellant's contention that the veteran's lung cancer or 
prostate cancer were related to service.  Initially, the 
Board notes that there is no indication in the record that 
the veteran's prostate cancer was incurred as a result of his 
benign prostatic hypertrophy.  In this regard, the Board also 
notes that the medical evidence does not show that the 
veteran's prostate cancer or lung cancer were manifest within 
the applicable presumption period.  See 38 U.S.C.A. 
§ 1112(a); 38 C.F.R. § 3.309(a).

In addition, there is no medical evidence showing that the 
lung cancer that caused the veteran's death was in any way 
related to the veteran's service.  Service medical records 
contain no evidence of either lung cancer or prostate cancer 
during service, and the evidence reflects that the veteran's 
prostate cancer and lung cancer  were first manifest many 
years following service.  In this regard, the evidence shows 
that the veteran was first diagnosed with prostate cancer in 
1991 and was not diagnosed with a lung mass until January 
1998.  While the veteran apparently did have a prostate 
disorder in service, as well as prostate cancer nearly 30 
years after his service, his death certificate clearly shows 
that the veteran died of lung cancer, rather than prostate 
cancer, as contended by the appellant.  In addition, the 
Board observes that the veteran's medical records did not 
establish a link between the veteran's in-service treatment 
for a benign prostate disorder and his later diagnosis of 
prostate cancer.  Furthermore, there is no link between the 
veteran's lung cancer and his service.  The veteran's 
separation examination report showed a normal chest x-ray.  
As such, there is no medical evidence that demonstrates that 
the veteran's death is considered to have resulted from an 
injury incurred or a disease contracted ruing active service.  

The Board also acknowledges the appellant's statements, which 
allege that the veteran's benign prostatic hypertrophy was an 
early stage of prostate cancer, and contributed to his 
ultimate death.  However, the appellant does not appear to 
have any medical expertise or training, and, as such is not 
competent to offer an opinion on an issue requiring medical 
evidence for resolution.  See Van Slack at 502, citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions or evidence of causation, as it requires medical 
knowledge).  Simply put, there is no medical evidence of 
record which supports the appellant's contentions.  

In conclusion, the preponderance of the evidence is against 
the appellant's claim that the veteran's death was causally 
related to his active service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.

II.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code

As stated earlier, the appellant also claims entitlement to 
Chapter 35 benefits.

Educational assistance allowance under Chapter 35, Title 38, 
United States Code may be paid to a surviving spouse or child 
of a veteran who was permanently and totally disabled due to 
a service-connected disability at the time of the veteran's 
death, who died in service, or who died of a service-
connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  
In this case, service connection has not been established for 
the cause of the veteran's death, nor was service connection 
established for any disability of the veteran during his 
lifetime.   Therefore, the appellant lacks basic eligibility 
for Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  The appellant's 
claim is thus without legal merit and must be denied on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

